          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  BATESVILLE DIVISION

JASON DUANE EMERY
ADC #510514                                                PLAINTIFF

v.                     No: 1:18-cv-55-DPM

WENDY KELLEY, Director, ADC;
DEXTER PAYNE, Deputy Director, ADC; and
DEANGELO EARL, Warden, Grimes Unit                    DEFENDANTS

                           JUDGMENT
     Emery's complaint is dismissed with prejudice.


                                      ~.:U f=.
                                    D .P. Marshal( Jr.
                                    United States District Judge

                                       I~   & MVM.Y   ~0;2.D
                                                 I
